

EXHIBIT 10.30


EXECUTION VERSION


AMENDMENT NO. 1
TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
 
This Amendment No. 1 to Amended and Restated Credit and Security Agreement (this
“Amendment”), dated as of December 2, 2010, is made by and among STONERIDGE,
INC., an Ohio corporation (the “Parent”), STONERIDGE ELECTRONICS, INC., a Texas
corporation (“Electronics”), STONERIDGE CONTROL DEVICES, INC., a Massachusetts
corporation (“Controls”, and together with Parent and Electronics, the
“Borrowers”), various  financial institutions which are a party to this
Agreement (the “Lenders”), PNC BANK, NATIONAL ASSOCIATION, a national banking
association (“PNC Bank”), as Lead Arranger and Issuer (as hereinafter defined),
and as administrative agent and collateral agent (the “Agent”), and JPMORGAN
CHASE BANK, N.A., a national banking association (“JPMORGAN”), as an Issuer.
 
WITNESSETH:
 
WHEREAS, the Borrowers (as hereinafter defined) have been extended certain
financial accommodations pursuant to that certain Amended and Restated Credit
and Security Agreement, dated as of September 20, 2010, (as further amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among the Borrowers, various financial institutions (the
“Lenders”) and PNC Bank, as Lead Arranger, Issuer, and Agent;
 
WHEREAS, the Borrowers are required, under Section 6.8 of the Credit Agreement,
to execute and deliver to the Agent within 60 days after the Closing Date (as
hereinafter defined), a Mortgage (as hereinafter defined) with respect to each
parcel of Real Property (as hereinafter defined) owned by any of the Loan
Parties (as hereinafter defined) other than the Sarasota Property (as
hereinafter defined), together with ALTA surveys and legal opinions with respect
thereto, all in form and substance substantially similar to those delivered to
the 2010 Note Collateral Agent (as hereinafter defined);
 
WHEREAS, the Borrowers have requested modification of the Credit Agreement to
permit the extension of such 60-day period for delivering such documentation
relating to such Real Property to 90 days; and
 
WHEREAS, the parties hereto desire to amend certain provisions of the Credit
Agreement as outlined herein;
 
NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, each of the parties hereto hereby agrees as
follows:
 
Section 1.             DEFINED TERMS.
 
Each defined term used herein and not otherwise defined herein shall have the
meaning ascribed to such term in the Credit Agreement, as amended by this
Amendment.

 
 

--------------------------------------------------------------------------------

 
 
Section 2              AMENDMENT TO THE CREDIT AGREEMENT
 
The Credit Agreement is hereby amended as follows:
 
2.1         Amendment to Section 6.8Mortgage on Real Property other than the
Sarasota Property.  Section 6.8 of the Credit Agreement shall be amended in its
entirety to read as follows:
 
6.8         Mortgage on Real Property other than the Sarasota Property.
 
Within 90 days after the Closing Date, execute and deliver to the Agent a
Mortgage with respect to each parcel of Real Property owned by any of the Loan
Parties other than the Sarasota Property, together with ALTA surveys and legal
opinions with respect thereto, all in form and substance substantially similar
to those delivered to the 2010 Note Collateral Agent.
 
Section 3              REPRESENTATIONS AND WARRANTIES.


Each Borrower hereby represents and warrants to the Lenders, the Agent and the
Issuer as follows:


3.1           The Amendment.  This Amendment has been duly and validly executed
by an authorized executive officer of such Borrower and constitutes the legal,
valid and binding obligation of such Borrower enforceable against such Borrower
in accordance with its terms.  The Credit Agreement, as amended by this
Amendment, remains in full force and effect and remains the valid and binding
obligation of such Borrower enforceable against such Borrower in accordance with
its terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditor’s rights generally or by equitable principles including
principles of commercial reasonableness, good faith and fair dealing (whether
enforceability is sought by proceedings in equity or at law).
 
3.2           No Default or Event of Default.  No Default or Event of Default
exists under the Credit Agreement as of the date hereof and no Default or Event
of Default will occur as a result of the effectiveness of this Amendment.
 
3.3           Restatement of Representations and Warranties.  The
representations and warranties of such Borrower contained in the Credit
Agreement, as amended by this Amendment, and the Other Loan Documents are true
and correct on and as of the Amendment Effective Date (as defined below) of this
Amendment as though made on the Amendment Effective Date, unless and to the
extent that any such representation and warranty is stated to relate solely to
an earlier date, in which case such representation and warranty shall be true
and correct as of such earlier date.
 
Section 4              CONDITIONS TO EFFECTIVENESS.
 
The date and time of the effectiveness of this Amendment (the “Amendment
Effective Date”) is subject to the satisfaction of the following conditions
precedent:

 
2

--------------------------------------------------------------------------------

 
 
4.1           Execution.  The Agent shall have received counterparts to this
Amendment duly executed and delivered by an authorized officer of each other
party hereto;
 
4.2           Payment of Costs and Expenses.  The Borrowers shall have paid all
outstanding and reasonable costs, expenses and the disbursements of the Agent
and its advisors, service providers and legal counsels incurred in connection
with the documentation of this Amendment, to the extent invoiced, as well as any
other fees payable on or before the Amendment Effective Date pursuant to any fee
letter or agreement, if any, with the Agent; and
 
4.3           Other.  All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this Amendment shall be reasonably satisfactory in form and
substance to the Agent and its counsel.
 
Section 5               MISCELLANEOUS.
 
5.1           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of Ohio with out giving effect to the
conflict of laws rules thereof.
 
5.2           Severability.  Any provision of this Amendment which is prohibited
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Amendment.
 
5.3           Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, and all
of which taken together shall constitute but one and the same instrument.
 
5.4           Headings.  Section headings used in this Amendment are for the
convenience of reference only and are not a part of this Agreement for any other
purpose.
 
5.5           Negotiations.  Each Borrower acknowledges and agrees that all of
the provisions contained herein were negotiated and agreed to in good faith
after discussion with the Agent, the Issuer and the Lenders.
 
5.6           Nonwaiver. The execution, delivery, performance and effectiveness
of this Amendment shall not operate as, or be deemed or construed to be, a
waiver: (i) of any right, power or remedy of the Lenders, the Issuer or the
Agent under the Credit Agreement or the Other Loan Documents, or (ii) of any
term, provision, representation, warranty or covenant contained in the Credit
Agreement or any Other Loan Document.  Further, none of the provisions of this
Amendment shall constitute, be deemed to be or construed as, a waiver of any
Default or Event of Default under the Credit Agreement as amended by this
Amendment.
 
5.7           Reaffirmation.  Each Borrower hereby (i) ratifies and reaffirms
all of its payment and performance obligations, contingent or otherwise, under
the Credit Agreement and each of the Other Loan Documents to which it is a party
and (ii) ratifies and reaffirms its grant of security interests and Liens under
such documents and confirms and agrees that such security interests and Liens
hereafter secure all of the Obligations.

 
3

--------------------------------------------------------------------------------

 
 
5.8           Release of Claims.  In consideration of the Lenders’, the Issuer’s
and the Agent’s agreements contained in this Amendment, each Borrower hereby
irrevocably releases and forever discharge the Lenders, the Issuer and the Agent
and their Affiliates, subsidiaries, successors, assigns, directors, officers,
employees, agents, consultants and attorneys (each, a “Released Person”) of and
from any and all claims, suits, actions, investigations, proceedings or demands,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law of any kind or character, known or
unknown, which such Borrower ever had or now has against Agent, any Lender or
any other Released Person which relates, directly or indirectly, to any acts or
omissions of Agent, any Lender or any other Released Person relating to the
Credit Agreement or any Other Loan Document on or prior to the date hereof.
 
5.9           Reference to and Effect on the Credit Agreement.  Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import shall mean
and be a reference to the Credit Agreement as amended by this Amendment and each
reference to the Credit Agreement in any other document, instrument or agreement
executed and/or delivered in connection with the Credit Agreement shall mean and
be a reference to the Credit Agreement, as amended by this Amendment.
 
[SIGNATURES FOLLOW]

 
4

--------------------------------------------------------------------------------

 

Each of the parties has signed this Agreement as of the day and year first above
written.
 
BORROWERS:
 
STONERIDGE, INC.
   
By:
/s/ JOHN C. COREY
Name: 
John C. Corey
Title:
President and Chief Executive Officer
   
STONERIDGE CONTROL DEVICES, INC.
   
By:
/s/ JOHN C. COREY
Name:
John C. Corey
Title:
President and Asst. Secretary
   
STONERIDGE ELECTRONICS, INC.
   
By:
/s/ JOHN C. COREY
Name:
John C. Corey
Title:
President and Asst. Secretary


 
S-1

--------------------------------------------------------------------------------

 


AGENT:     PNC BANK, NATIONAL ASSOCIATION, as Agent    
By:
/s/ JOSEPH G. MORAN
Name:
Joseph G. Moran
Title:
Senior Vice President
    ISSUERS:     PNC BANK, NATIONAL ASSOCIATION, as Issuer    
By:
/s/ JOSEPH G. MORAN
Name: 
Joseph G. Moran
Title:
Senior Vice President
    JPMORGAN CHASE BANK, N.A., as an Issuer    
By:
/s/ KATHERINE C. CLIFFEL
Name:
Katherine C. Cliffel
Title:
Vice President


 
 

--------------------------------------------------------------------------------

 


LENDERS:
 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
   
By:
/s/ JOSEPH G. MORAN
Name: 
Joseph G. Moran
Title:
Senior Vice President
   
COMERICA BANK., as a Lender
   
By:
/s/ BRANDON WELLING
Name: 
Brandon Welling
Title:
Assistant Vice President
   
J PMORGAN CHASE BANK, N.A., as a Lender
   
By:
/s/ KATHERINE C. CLIFFEL
Name:
Katherine C. Cliffel
Title:
Vice President
   
FIFTH THIRD BANK., as a Lender
   
By:
/s/ MARTY MCGINTY
Name:
Marty McGinty
Title:
Vice President


 
S-3

--------------------------------------------------------------------------------

 